OFFICE          OF   THE    ATTORNEY      GENERAL
                                     AUSTIN




son. ?obort J. Xleu
County Attorney
Lubbock, Texas


                                 Opinion ;;a.O-40
                                 Rc: E!sfiooition of i%ma an
                                     430d&yaanor Cases
                   Ycur    requedt     far nn o&ion      on the quee-
tion:

                          “Is the 2ustiad of the Peace
                   lichle    to >ay to tke cc2:nt.y 105 of
                   fines oo leoted on ocnplaints      setting
                   cut 4 4.03 qtion t< .W+iole 1593b, Fcnal
                   Cc&e?”
has been recePved              by this    offloe.
                   Ar%dolb  911b. .Seotion 17, para:raph         C of
ciic    iiehtaed     ~Civ11 Staf.dtes of Texas, provides:
                            “all feca exoept the lee provided
                   z? Seotion 5 of tfrieAot aoorued under
                   tM term of t’::is Aot an.3 all fines
                   an? peusltles      oolleotad under the pro-
                   vksicns or t:lls hat shall be lmyable
                   “y,;;;,ih”te      Treaourer at huotia, and
                    , P.        .
           Our intcrlwetation     of t?lis Ctntute is that
all fines CCL!penalties     an& all other fees except the
foe prorPded in Seotlon 5 of this Act oollcoted        under
the pro\&ions of tilis Aot shall be paid to the State .
Yroasuror.   1!owevor, this does riot prohibit    ths Xs-
trlct  or Comt:.; At:orncy fro3 the oollootion     or ten
parcent of all fines,    forroituree    or xoneys colleoted
for the State or County upon judgment rccovored by hkn
                                                                      r




lion. Robert J. Allen,    January 9, 1939, &!a         2


as authorized   by Artiole    950,   Code of Criminal Prooe-
dure.

            Art 1010 a912e,   Section     3, Revised   Civil   Sta-
tutes,   Frovides:
                   “In all oases where the Commlsaionera~
            Ccurt shall have determined that oouatp
            of?icers   or preolact ofrioers   In suoh oounty
            ohell be oompensated for their servloss by
            the payment of an annual salary, aaither
            t kc? Stute of Texas nor any county shall be
            ohur~cd :dth or pn:: to any of the offioors
            so compensated, any fee or oommission for the
            performance of any or all of the duties of
            their offices   but suoh offiocrs   shall re-
            ceive said salary In lieu of all other
            fees, commissions or oompensation which they
            w ulC otherwise be authorized to retain....*
            Seotlon   4 of Artiole      39128 provides:
                  “In all counties of this State oon-
            talninS a population      of less than one
            hundred and ninety thousand (190,000)
            inhabitants    aocordinp, to tho last pre-
            oedin2 Federal Census wherein the county
            or preolnot officers      are compensated on
            a aalarg basis under the provloions          of
            thin Act, there shall be oreatod a fund
            to be knot= asC~~ntOffioers’          Salary
            Fund of                  , Texas. @ Suoh
            fund shan        kept separate and apart
            from all other oounty funds, and shall
            be held and disbursed for tho purpose
            of paying the salaries       of ofiioers    and t’;e
            salaries   of deputies,    assistants     and
            clerks of officers     who nre draAn.r?: a
            salary from sold fund under the provi-
            sions   cf this Act,   and to pny the author-
            ized o:<pennes of their rffioos.         Suoh fund
            shall ho deposited in the county deposl-
            tory and Sh.ail be protected to the s&me OX-
            tent as other oounty funds.”
                                                                      r




lion. Zobert   J. Allen,   Jnnusry 1929, I;SDO 3


           Section   5 of Artiolo    3912e provides:
                   "It shall bo the duty of nil ofil-
           ocrs to ohargo und collect         In b!:c marx~r
           authorized by law all foes and commlsslons
           which are permitted by law tc: be assessed
           IIT.: collsctcd    for all offlo?al     servlco
           perforzcd     by them. As ond -:hen sudh fees
           aro oolleoted      they shall be deposited in
           the Cfflccrs'     Salary Yund, or funds pro-
           vlded in t!?ls Aot.        In event the Co:ra;liss,foners~
           Court finds thut the falluro         to oolleot   any
           feo or oommission was duo to neglect on the
           port of the offloer        charted with the respon-
           sibility     of oollnotlng    aaxe, the amount of
           such fee or oo,mmisslon shall be deduoted from
           the salary oi such officer.          Before any such
           deduction Is made, the Commissioners' Court
           shall furnish suoh officer         v+lth an itemized
           stnten?cnt of tho unoollcoted        foes wlth vrblch
           his eoocunt is to be oharged, tend eball notl-
           f:r such offlcar      of the time ond piece for a
           hoarlng on same, to determine vihether such
           officer    was fiuilty of negligence,      which time
       <   for hearing shall be at least ten days subse-
           quent to the date of notice.           Unless an offl-
           OCP Is oharged bp law vlth the rosponslbllity
           Of oollectln~      fees,   the Commlnsloners~ Court
           shall not ln any ovent make any deductions
           from the euthorizod selory Of suoh offioer.W
             In 7iew or tho foretolnr     authorities,  It is
our cplnion that ten percent of tho fines lentlcned          in
go*ur letter   should be oollectod    an,? paid' intc the Ofil-
ccrs' Cnlary Fund of your oounty and ,thot upon the fall-
uro of the of:'io:r    oollaotln,~ ouoh fine to deduct the
xld ton pcrccnt thcrofrom and pay into snld solcry
funG xould be pcrscnolly       llsble for the same ur.;i upcn
his failure    to ooll~cot ouoh'fce or oo~lssion,      the same
could be deduoted frcm the salary of suoh offlccr.




                                                                  .
    ,:

/
         I
             3   \!




                      Hon. Bobert J. Allen,     Jonumy 9, 1939, Pr,?e&


                                  Trustln~   that the foreEoins   nnmerx   your
                      Inquiry,   I rmaln
                                                      Yours respectfully




                      A’.‘;
                        :A!?

                      APFROQEB: